Title: To George Washington from Perez Morton, 4 October 1775
From: Morton, Perez
To: Washington, George



Sir
Watertown [Mass.] Octor 4th 1775

In the Brigantine Dolphin lately carried into Gloucester, the two Women accompanying this were Passengers—There names are Margaret Roberts & Mary Knap—They say they have Husbands belonging to the 59th Regt of Genl Gage’s Army—And are desirous of seeing them—I am therefore directed by the

Board, to recommend to your Exy to permit them and 2 Children, to pass your Lines, in order to their proceeding into Boston.

By order of the Council
P. Morton Dpy secry

